Name: Council Decision (EU) 2019/425 of 12 March 2019 on the position to be taken on behalf of the European Union within the Joint Committee established by the Agreement between the European Union and the Kingdom of Norway on administrative cooperation, combating fraud and recovery of claims in the field of value added tax
 Type: Decision
 Subject Matter: European construction;  EU institutions and European civil service;  taxation;  executive power and public service;  criminal law;  Europe
 Date Published: 2019-03-18

 18.3.2019 EN Official Journal of the European Union L 74/67 COUNCIL DECISION (EU) 2019/425 of 12 March 2019 on the position to be taken on behalf of the European Union within the Joint Committee established by the Agreement between the European Union and the Kingdom of Norway on administrative cooperation, combating fraud and recovery of claims in the field of value added tax THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 113, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement between the European Union and the Kingdom of Norway on administrative cooperation, combating fraud and recovery of claims in the field of value added tax (1) (the Agreement) was concluded by the Union by means of Council Decision (EU) 2018/1089 (2) and entered into force on 1 September 2018. (2) The Agreement provides for a solid legal framework for cooperation with regard to the fight against fraud and the recovery of claims in the field of value added tax. Such cooperation will benefit from the same tools currently used by the Member States for administrative cooperation and the recovery of claims, such as electronic platforms and e-forms. (3) The Joint Committee set up by the Agreement is to make recommendations and adopt decisions, in order to ensure the proper functioning and implementation of the Agreement. (4) During its first meeting, the Joint Committee is to adopt its rules of procedure, the procedure for the conclusion of service level agreements and other decisions concerning the proper implementation and functioning of the Agreement. (5) It is appropriate to establish the position to be taken on the Union's behalf in the Joint Committee, as the service level agreements and other decisions will be binding on the Union. (6) In the Joint Committee, the Union is to be represented by the Commission in accordance with Article 17(1) of the Treaty on European Union, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf in the first meeting of the Joint Committee established by the Agreement between the European Union and the Kingdom of Norway on administrative cooperation, combating fraud and recovery of claims in the field of value added tax shall be based on the draft decisions of the Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 12 March 2019. For the Council The President E.O. TEODOROVICI (1) OJ L 195, 1.8.2018, p. 3. (2) Council Decision (EU) 2018/1089 of 22 June 2018 on the conclusion, on behalf of the Union, of the Agreement between the European Union and the Kingdom of Norway on administrative cooperation, combating fraud and recovery of claims in the field of value added tax (OJ L 195, 1.8.2018, p. 1). DRAFT DECISION No 1/2019 OF THE JOINT COMMITTEE ESTABLISHED BY THE AGREEMENT BETWEEN THE EUROPEAN UNION AND THE KINGDOM OF NORWAY ON ADMINISTRATIVE COOPERATION, COMBATING FRAUD AND RECOVERY OF CLAIMS IN THE FIELD OF VALUE ADDED TAX of ¦ on the adoption of its Rules of Procedure THE JOINT COMMITTEE, Having regard to the Agreement between the European Union and the Kingdom of Norway on administrative cooperation, combating fraud and recovery of claims in the field of the value added tax (1) (the Agreement), and in particular Article 41(1) thereof, Whereas: (1) In accordance with Article 41(1) of the Agreement, a Joint Committee composed of representatives of the Parties has been established. (2) In accordance with Article 41(3) of the Agreement, the Joint Committee is to adopt its rules of procedure, HAS ADOPTED THIS DECISION: Article 1 The Rules of Procedure of the Joint Committee, as set out in the Annex to this Decision, are hereby adopted. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, ¦ For the Joint Committee The Chair (1) OJ L 195, 1.8.2018, p. 3. ANNEX Rules of procedure of the Joint Committee established by the Agreement between the European Union and the Kingdom of Norway on administrative cooperation, combating fraud and recovery of claims in the field of value added tax Article 1 Composition and chairmanship 1. The Joint Committee shall be composed of representatives of the European Union and of the Kingdom of Norway (hereinafter referred to collectively as the Parties). 2. The European Union (the Union) shall be represented by the European Commission. The Kingdom of Norway shall be represented by [ ¦]. 3. The Joint Committee shall be chaired alternately by each of the Parties for two calendar years. The first period ends on 31 December of the year following the year of the entry into force of the Agreement. The first chair will be the Union. Article 2 Observers and experts 1. Representatives of the Member States of the Union may participate as observers. 2. The Joint Committee may also admit other persons to its meetings as observers. 3. Observers may be permitted by the chair to take part in the discussions and provide expertise. However, they shall not have voting rights and shall not participate in the formulation of the decisions and recommendations of the Joint Committee. 4. Experts with special expertise may also be invited with regard to specific agenda items. Article 3 Convening a meeting 1. Meetings of the Joint Committee shall be convened by the chair at least once every two years. Either Party may request that a meeting be convened. 2. The date and place of each meeting shall be determined and agreed between the Parties. 3. Meetings may also be held by means of teleconferencing/videoconferencing. 4. The chair shall communicate the invitation to the other Party, the observers referred to in Article 2(2) and the experts referred to in Article 2(4) at least 15 working days before the meeting. The European Commission shall invite the representatives of the Member States of the Union referred to in Article 2(1). 5. The meetings shall not be public unless otherwise agreed. The Joint Committee's deliberations shall be confidential. Article 4 Agenda 1. The chair shall draw up the provisional agenda for each meeting and submit it to the Parties no later than six months before the meeting. The final agenda shall be agreed between the Parties no later than 15 working days before the meeting and circulated by the chair. 2. Reference papers and supporting documentation shall be sent to the Parties no later than by the date on which the provisional agenda is sent. 3. For agenda items referring to decisions of the Joint Committee, the request for inclusion in the agenda and any related documents shall be sent to the Joint Committee at least seven months in advance of the meeting. Article 5 Secretarial support 1. The chair shall carry out the secretarial tasks of the Joint Committee. All correspondence to the Joint Committee, including requests for items to be included or removed from the agendas, shall be addressed to the chair. 2. Notwithstanding paragraph 1 of this Article, the Commission shall act as secretary for the communication of statistical data provided under Articles 20 and 39 of the Agreement. Article 6 Minutes of the meeting 1. The chair shall draft the minutes of each meeting. The chair shall circulate the minutes without delay and no later than one month after the meeting. The minutes shall be subject to mutual agreement between the Parties. 2. The chair shall send the adopted minutes to the other Party. Article 7 Adoption of decisions and recommendations 1. Any decisions and recommendations of the Joint Committee shall be subject to prior discussion between the Parties. 2. Decisions and recommendations of the Joint Committee shall be adopted during its meetings by unanimity. 3. Decisions or recommendations may be adopted by written procedure provided that both Parties agree. Under the written procedure, the chair shall send draft decisions and recommendations to the Parties and shall lay down a time limit for them to express their position. If neither Party opposes a draft decision or recommendation before the expiry of that time limit, the adoption of that decision or recommendation shall be regarded as having been tacitly agreed to. The chair shall inform the Parties of the outcome of the written procedure without delay, and no later than 14 calendar days after the expiry of the time limit referred to in the second subparagraph. Article 8 Expenses Each Party, and when applicable each observer and expert, shall bear the expenses it incurs in taking part in the meetings of the Joint Committee. DRAFT DECISION No 2/2019 OF THE JOINT COMMITTEE ESTABLISHED BY THE AGREEMENT BETWEEN THE EUROPEAN UNION AND THE KINGDOM OF NORWAY ON ADMINISTRATIVE COOPERATION, COMBATING FRAUD AND RECOVERY OF CLAIMS IN THE FIELD OF VALUE ADDED TAX of ¦ on standard forms for the communication of information, the transmission of information via the CCN/CSI network and the practical arrangements for the organisation of contacts between central liaison offices and liaison departments THE JOINT COMMITTEE, Having regard to the Agreement between the European Union and the Kingdom of Norway on administrative cooperation, combating fraud and recovery of claims in the field of the value added tax (1) (the Agreement), and in particular Article 41(1) thereof, Whereas: (1) Administrative cooperation under the Agreement involves mutual exchange of information. (2) Tools for the communication of information, such as standard forms and electronic communication systems, are already implemented within the framework of Council Regulation (EU) No 904/2010 (2) and Council Directive 2010/24/EU (3) and are fully compatible with the administrative cooperation framework of the Agreement. (3) It is necessary to adopt practical arrangements for the implementation of points (d), (e), (g) and (h) of Article 41(2) of the Agreement, HAS ADOPTED THIS DECISION: Article 1 Standard forms for the communication of information Pursuant to Articles 21(1) and 40(1) of the Agreement, for the communication of information under Titles II and III of the Agreement, the competent authorities shall make use of the standard forms adopted for the implementation of Regulation (EU) No 904/2010 and Directive 2010/24/EU. The structure and layout of the standard forms may be adapted to any new requirements and capabilities of the communication and information exchange systems, provided that the data and information contained therein are not substantially altered. Article 2 Transmission of information via the CCN/CSI network All information communicated pursuant to Titles II and III of the Agreement shall be transmitted only by electronic means via the Common Communication Network / Common System Interface (CCN/CSI) network, unless this is impracticable for technical reasons. Article 3 Organisation of contacts between central liaison offices and liaison departments 1. In order to organise contacts between the central liaison offices and liaison departments referred to in point (b) of Article 4(2) and point (b) of Article 4(3) of the Agreement, the competent authorities shall make use of the rules adopted for the implementation of Directive 2010/24/EU. 2. The central liaison offices designated pursuant to Article 4(2) of the Agreement shall keep the list of liaison departments and competent officials designated pursuant to Article 4(3) and (4) up-to-date and make it available to the other central liaison offices via electronic means. Article 4 This Decision shall enter into force on the date of its adoption. Done at ¦, ¦ For the Joint Committee The Chair (1) OJ L 195, 1.8.2018, p. 3. (2) Council Regulation (EU) No 904/2010 of 7 October 2010 on administrative cooperation and combating fraud in the field of value added tax (OJ L 268, 12.10.2010, p. 1). (3) Council Directive 2010/24/EU of 16 March 2010 concerning mutual assistance for the recovery of claims relating to taxes, duties and other measures (OJ L 84, 31.3.2010, p. 1). DRAFT DECISION No 3/2019 OF THE JOINT COMMITTEE ESTABLISHED BY THE AGREEMENT BETWEEN THE EUROPEAN UNION AND THE KINGDOM OF NORWAY ON ADMINISTRATIVE COOPERATION, COMBATING FRAUD AND RECOVERY OF CLAIMS IN THE FIELD OF VALUE ADDED TAX of ¦ on the procedure for the conclusion of service level agreements THE JOINT COMMITTEE, Having regard to the Agreement between the European Union and the Kingdom of Norway on administrative cooperation, combating fraud and recovery of claims in the field of the value added tax (1) (the Agreement), and in particular Article 41(1) thereof, Whereas: (1) Pursuant to Article 5 of the Agreement, a service level agreement ensuring the technical quality and quantity of the services for the functioning of the communication and information exchange systems is to be concluded according to the procedure established by the Joint Committee. However, for practical reasons, it is appropriate to conclude two separate service level agreements, each of which covers different aspects of the communication and information exchange systems. (2) It is necessary to adopt practical arrangements for the implementation of Article 5 of the Agreement, HAS ADOPTED THIS DECISION: Article 1 1. The service level agreements set out in Annexes I and II to this Decision shall be concluded between the European Commission, representing the European Union, and the Kingdom of Norway and shall be binding on the Parties to the Agreement from the day following their approval by the Joint Committee. 2. Either Party to the Agreement may request a revision of the service level agreements by sending a request to the chair of the Joint Committee. Until the Joint Committee decides on the proposed changes, the provisions of the last concluded version of the relevant service level agreement will remain in force. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, ¦ For the Joint Committee The Chair (1) OJ L 195, 1.8.2018, p. 3. ANNEX I Service Level Agreement for the systems and the applications for administrative cooperation and recovery of claims in the area of VAT 1. APPLICABLE ACTS AND REFERENCE DOCUMENTS 1.1. APPLICABLE ACTS This Service Level Agreement (SLA) takes into account the list of agreements and applicable decisions listed below. Table 1 Applicable acts [AD.1.] Agreement between the European Union and the Kingdom of Norway on administrative cooperation, combating fraud and recovery of claims in the field of value added tax (the Agreement) (OJ L 195, 1.8.2018, p. 3) [AD.2.] Decision No 2/2019 of the Joint Committee established by the Agreement between the European Union and the Kingdom of Norway on administrative cooperation, combating fraud and recovery of claims in the field of the value added tax of ¦ [date] on standard forms for the communication of information, the transmission of information via the CCN/CSI network and the practical arrangements for the organisation of contacts between central liaison offices and liaison departments 1.2. REFERENCE DOCUMENTS This SLA takes into account the information provided in the following reference documents. Applicable versions of the documents are published on CIRCABC or ITSM Web Portal. Table 2 Reference Documents [RD.1.] CCN Mail III User Guide for NAs (ITSM Web Portal) [RD.2.] CCN Intranet  Local Network Administrator Guide (ITSM Web Portal) [RD.3.] Statistics  Guidelines and instructions (ANNEX rev1) to SCAC No 560 [RD.4.] VAT e-Forms  Functional Specifications [RD.5.] VAT e-Forms  Technical Specifications [RD.6.] Recovery e-Forms  Functional Specifications [RD.7.] Recovery e-Forms  Technical Specifications [RD.8.] CCN/CSI General Security Policy (ITSM Web Portal) [RD.9.] CCN Gateway Management Procedures (ITSM Web Portal) [RD.10.] CCN/CSI Baseline Security Checklist (ITSM Web Portal) 2. TERMINOLOGY 2.1. ACRONYMS Table 3 Acronyms ACRONYM DEFINITION CCN/CSI Common Communication Network / Common System Interface CET Central European Time CIRCABC Communication and Information Resource Centre Administrator DG Directorate General EoF Exchange of Forms ITIL (1) Information Technology Infrastructure Library ITSM Information Technology Service Management Party Within the scope of this SLA, Party shall mean either Norway or the Commission. VAT Value Added Tax 2.2. DEFINITIONS Table 4 Definitions EXPRESSION DEFINITION CET Central European Time, GMT+1 and during summer time GMT+2 hours Working days and hours (ITSM service desk) 7:00 to 20:00 (CET), 5 days a week (Monday to Friday including holidays) 3. INTRODUCTION This document consists of a SLA between the Kingdom of Norway (Norway) and the European Commission (the Commission), collectively referred as the Parties to the SLA. 3.1. SCOPE OF THE SLA Article 5 of the Agreement specifies that A service level agreement ensuring the technical quality and quantity of the services for the functioning of the communication and information exchange systems shall be concluded. This SLA sets out the relationship between Norway and the Commission concerning the use of the systems and applications for administrative cooperation and recovery of claims in the area of VAT, and between Norway and the Member States concerning the exchange of forms. The following systems are operational and are subject to the terms of the SLA:  Exchange of Forms (EoF);  Monitoring, statistics and testing. The Commission steers the process to achieve agreement for the administrative cooperation by means of information technology. This involves standards, procedures, tools, technology and infrastructure. Assistance to Norway is provided to ensure data exchange systems are available and are properly implemented. The monitoring, supervision and evaluation of the overall system is also provided by the Commission. Furthermore the Commission provides Norway with guidelines to be respected in relation to this exchange of information. All targets referred to in the SLA will be applicable under normal working conditions only. In case of events of force majeure, the applicability of the SLA for Norway will be suspended for the duration of these force majeure conditions. Force majeure represents an unpredictable event or occurrence outside the control of Norway or the Commission, and which is not attributable to any act or failure to take preventive action by the responsible Party. Such events shall refer to government actions, war, fire, explosion, flood, import or export regulations or embargoes and labour disputes. The Party invoking the force majeure shall inform the other Party without delay about the impossibility to provide services or to accomplish the SLA targets due to force majeure incidents, setting out the affected services and targets. When the incidence of force majeure has ceased the affected Party shall likewise inform the other Party without delay. 3.2. AGREEMENT PERIOD The SLA is binding on the Parties from the day following its approval by the Joint Committee established by Article 41 of the Agreement (the Joint Committee). 4. RESPONSIBILITIES The purpose of this SLA is to ensure the quality and quantity of the services to be delivered by the Commission and by Norway in order to make the specified systems and applications for administrative cooperation and recovery of claims in the area of VAT available to Norway and to the Commission. 4.1. SERVICES PROVIDED BY THE COMMISSION TO NORWAY The Commission shall make the following services available:  Operational services as follows:  Helpdesk and operations: (a) Helpdesk Support; (b) Incident Handling; (c) Monitoring and Notification; (d) Training; (e) Security Management; (f) Reporting and statistics; (g) Consulting.  Reference centre: (a) Information management; (b) Documentation centre (CIRCABC). In order to provide these services, the Commission shall maintain the following applications:  Statistical applications;  CIRCABC;  Service desk tool. 4.2. SERVICES PROVIDED BY NORWAY TO COMMISSION Norway shall do the following:  communicate to the Commission any available information relevant to their application of the Agreement;  communicate to the Commission any exceptional conditions;  provide annually the statistics regarding the communication of information set out in Article 20 of the Agreement. 5. SERVICE LEVEL REVIEW This chapter provides a detailed description of the quantitative and qualitative aspects of the services to be provided by the Commission and by Norway as described above. 5.1. COMMISSION SERVICE LEVELS 5.1.1. Service desk 5.1.1.1. Agreement The Commission shall make available a Service Desk in order to respond to any questions and to report any problems which Norway experiences with the systems and applications for administrative cooperation and recovery of claims in the area of VAT or any component that could affect them. This Service Desk will be operated by ITSM and its operating hours shall be the same as the ITSM working hours. The availability of the ITSM Service Desk shall be ensured in at least 95 % of the operating hours. All questions or problems can be communicated to the service desk during the ITSM working hours by telephone, fax or e-mail and outside those working hours by e-mail or fax message. Where these questions or problems are sent outside the working hours of the ITSM they shall be automatically deemed to have arrived at 8:00 CET on the next working day. The Service Desk shall register and classify the service calls in a Service Management Tool and shall inform the reporting Party of any change in status regarding their service calls. The ITSM shall deliver a first line support to the users and shall dispatch any service call, which is the responsibility of another party (e.g. developer's team, ITSM contractors) within the specified time. ITSM shall ensure compliance with the registration deadlines in at least 95 % of the cases occurring over a reporting month. The ITSM shall monitor the resolution procedure for all service calls and shall start an escalation procedure by informing the Commission where the resolution period exceeds a predefined threshold, which will depend on the type of problem. The priority level shall determine both the response and the resolution times. This is set by ITSM, but Member States or the Commission may require a specific priority level. The registration time is the maximum time interval that is allowed to pass between the time of the receipt of the email and the sending of the acknowledgment email. The resolution time is the time interval between the registration of the incident and the resolution information being sent to the issuer. This also includes the time involved in closing the incident. These shall not be absolute deadlines as they take into account only the time when ITSM acts on the service call. When a service call is dispatched to Norway, the Commission or another party (e.g. developer's team, ITSM contractors) then this time does not form part of the resolution time of ITSM. ITSM shall ensure the compliance with the registration and resolution deadlines in at least 95 % of the cases occurring over a reporting month. Table 5 Registration times and resolution times (working hours / days) PRIORITY REGISTRATION TIME RESOLUTION TIME P1: Critical 0,5 h 4 h P2: High 0,5 h 13 h (1 day) P3: Medium 0,5 h 39 h (3 days) P4: Low 0,5 h 65 h (5 days) 5.1.1.2. Reporting The Commission shall report on all service calls related to the systems and applications for administrative cooperation and recovery of claims in the area of VAT as follows:  all the service calls closed during the month for Norway;  all the service calls created during the month for Norway;  all the service calls pending at the reporting date and time for Norway. 5.1.2. Statistical Service 5.1.2.1. Agreement The Commission shall generate statistics about the number of exchanged forms in the VAT and recovery domain using CCN/Mail, which are available on the ITSM Web portal. 5.1.2.2. Reporting The Commission shall produce a report on the conformance test reports, where applicable, and shall make them available to Norway. 5.1.3. Exchange of Forms 5.1.3.1. Agreement The following table illustrates the maximum transmission deadline or answer time for the exchange of forms as defined in the legislation. Table 6 Performance EoF CCN/Mail mailbox Form Deadline VIESCLO Exchange of Information under Articles 7, 10, 12 and 18 of the Agreement General exchanges The time limit for providing information is as quickly as possible, and no later than 3 months following the date of the request (Article 8 of the Agreement). However when the requested authority is already in possession of the information the time limit shall be reduced to a maximum period of one month (Article 8 of the Agreement). VIESCLO Exchange of Information under Articles 7, 10, 12 and 18 of the Agreement Request for notification Request for notification with immediate answer (Article 12 of the Agreement). TAXFRAUD Exchange of Information under Articles 7, 10, 12 and 18 of the Agreement Anti-fraud exchanges Missing trader information shall be sent as soon as the information becomes available. TAXAUTO Automatic exchanges The categories of information subject to automatic exchange, in accordance with Article 11 of the Agreement, are to be determined by the Joint Committee. REC-A-CUST; REC-B-VAT; REC-C-EXCISE; REC-D-INCOME-CAP; REC-E-INSUR; REC-F-INHERIT-GIFT; REC-G-NAT-IMMOV; REC-H-NAT-TRANSP; REC-I-NAT-OTHER; REC-J-REGIONAL; REC-K-LOCAL; REC-L-OTHER; REC-M-AGRI Request for information under Art. 22 of the Agreement Request for notification under Art. 25 of the Agreement Request for recovery under Art. 27 of the Agreement Request for precautionary measures under Art. 33 of the Agreement Request for information:  acknowledgment of receipt within 7 calendar days;  update at the end of 6 months from the date of acknowledgment. Request for notification:  acknowledgment of receipt within 7 calendar days. Request for recovery and request for precautionary measures:  acknowledgment of receipt within 7 calendar days;  update at the end of every 6 months from the date of acknowledgment. 5.1.3.2. Reporting Norway shall also provide on an annual basis to the Commission statistical data via e-mail regarding to the communication of information as set out in Articles 20 and 39 of the Agreement [RD.3.]. 5.1.4. Problem Management 5.1.4.1. Agreement Norway shall maintain an adequate problem registration (2) and follow-up mechanism for any problems affecting their application host, system software, data and applications software. Problems with any part of the CCN network (Gateways and/or Exchange Mail servers) shall be reported to ITSM immediately. 5.1.4.2. Reporting Norway shall inform the ITSM where they have an internal problem with the technical infrastructure related to their own systems and applications for administrative cooperation and recovery of claims in the area of VAT. Where Norway considers that a problem reported to ITSM is not being addressed or resolved or was not addressed or resolved in a satisfactory way, it shall report this to the Commission as soon as possible. 5.1.5. Security Management 5.1.5.1. Agreement (3) Norway shall protect its systems and applications for administrative cooperation and recovery of claims in the area of VAT against security violations and shall keep track of any security violations and of any security improvements made. Norway shall apply the security recommendations and/or requirements specified in the following documents: Table 7 Security recommendations Name Version Date https security recommendations of CCN /Mail III Webmail access  Ref. CCN /Mail III User Guide for NAs 3.0 15.6.2012 Security recommendations of CCN /Mail III Webmail access  Ref. CCN Intranet  Local Network Administrator Guide 4.0 11.9.2008 5.1.5.2. Reporting Norway shall on an ad-hoc basis report to the Commission on any security violations and on any measures taken. 5.2. NORWAY'S SERVICE LEVELS 5.2.1. All Service Level Management Areas 5.2.1.1. Agreement Norway shall register any unavailability problems or changes (4) regarding to the technical, functional and organisational aspects of Norway's systems and applications for administrative cooperation and recovery of claims in the area of VAT. 5.2.1.2. Reporting Norway shall inform the ITSM where necessary in relation to any unavailability problems or changes regarding the technical, functional or organisational aspects of their system. ITSM shall always be informed for any changes regarding the operating personnel (operators, system administrators). 5.2.2. Service desk 5.2.2.1. Agreement Norway shall make available a service desk for responding to incidents assigned to Norway, for giving assistance and to carry out testing. The working hours of the service desk should be the same as the working hours of the ITSM Service Desk during ITSM working days. Norway's service desk shall operate at a minimum between 10:00-16:00 CET during working days, except on its national holiday. It is recommended that Norway's service desk follows the ITIL service support guidelines in handling the questions and incidents. 5.2.2.2. Reporting Norway shall inform the ITSM where necessary in relation to any availability problem related to its service desk. 6. QUALITY MEASUREMENT 6.1. AGREEMENT The Commission shall evaluate the reports (activity reports generated by ITSM, notifications, statistics, other information) received from the ITSM and Norway, shall determine the levels of adherence to this SLA and in case of problems shall contact Norway in order to solve the problem and to ensure that the quality of the service is in line with this agreement. 6.2. REPORTING The Commission shall report on a monthly basis to Norway the level of the service as defined in Section 5.1.2. 7. APPROVAL OF THE SLA The Service Level Agreement has to be approved by the Joint Committee in order to be applicable. 8. CHANGES TO THE SLA The Service Level Agreement will be reviewed following a written request from the Commission or Norway to the Joint Committee. Until the Joint Committee decides on the proposed changes, the provisions of the current SLA remain in force. The Joint Committee acts as the decision making body for the present agreement. 9. CONTACT POINT For any questions or remarks regarding this document, feel free to contact: SERVICE PROVIDER - SERVICE DESK support@itsmtaxud.europa.eu (1) ITIL: http://www.itil-officialsite.com http://www.best-management-practice.com/gempdf/itSMF_An_Introductory_Overview_of_ITIL_V3.pdf (2) Linked to Problem and Change management processes of ITIL. (3) These are the documents versions available at the time of writing this SLA. The reader is invited to check any subsequent updates on the CCN/CSI Portal (http://portal.ccntc.ccncsi.int:8080/portal/DesktopDefault.aspx?tabid=1). (4) Use of principles described in the incident management in ITIL is recommended. ANNEX II Service Level Agreement for the Common Communication Network / Common System Interface services (CCN/CSI SLA) 1. APPLICABLE ACTS AND REFERENCE DOCUMENTS 1.1. APPLICABLE ACTS This CCN/CSI SLA takes into account the list of agreements and applicable decisions provided below. Table 1 Applicable acts [AD.1.] Agreement between the European Union and the Kingdom of Norway on administrative cooperation, combating fraud and recovery of claims in the field of value added tax (the Agreement) (OJ L 195, 1.8.2018, p. 3) [AD.2.] Decision No 2/2019 of the Joint Committee established by the Agreement between the European Union and the Kingdom of Norway on administrative cooperation, combating fraud and recovery of claims in the field of the value added tax of ¦ [date] on standard forms for the communication of information, the transmission of information via the CCN/CSI network and the practical arrangements for the organisation of contacts between central liaison offices and liaison departments 1.2. REFERENCE DOCUMENTS This CCN/CSI SLA takes into account the information provided in the following reference documents. Applicable versions of the documents are those available at the time of signing this agreement. Table 2 Reference Documents ID REFERENCE TITLE VERSION RD1 CCN-COVW-GEN CCN/CSI & SPEED2 Systems Overview EN18.01 RD2 CCN-CMPR-GW CCN Gateways Management Procedures EN19.20 RD3 CCN-CSEC-POL CCN/CSI General Security Policy EN05.00 RD4 CCN-CSEC-BSCK CCN/CSI Baseline Security Checklist EN03.00 RD5 CCN-CLST-ROL Description of CCN/CSI roles EN02.10 RD6 CCN-CNEX-031 External note 031  Procedure for the Move of a CCN/CSI Site EN06.20 RD7 CCN-CNEX-060 External Note 060  Install new CCN Site EN02.20 RD8 CCN/CSI-PRG-AP/C-01-MARB CCN/CSI-PRG-AP/C-01-MARB-Application Programming Guide (C Language) EN11.00 2. TERMINOLOGY 2.1. ACRONYMS Table 3 Acronyms ACRONYMS DEFINITION ACT Application Configuration Tool AIX IBM Unix OS CCN Common Communication Network CCN/CSI Common Communication Network / Common System Interface CCN/WAN Framework service for the provision of network services to CCN CI Configuration Item CIRCABC Communication and Information Resource Centre for Administrations, Businesses and Citizens COTS Common Off The Shelf CPR Customer Premises Router CSA CCN Security Administrator CSI Common System Interface DG Directorate General DMZ De-Militarised Zone EC European Commission HPUX Hewlett Packard Unix Operating System HTTP Hyper Text Transport Protocol HTTPS Hyper Text Transport Protocol  Secure HVAC Heating, Ventilating, and Air-Conditioning HW Hardware ICT Information and Communication Technology IMAP Internet Message Access Protocol IP Internet Protocol ITCAM IBM Tivoli Composite Application Manager ITSM Information Technology Service Management LAN Local Area Network LSA Local System Administrator MQ IBM MQ Series SW MVS Multiple Virtual Storage NA National Administration OBS Orange Business Services OS Operating System OSP Obligation of the Service Provider OSR Obligation of the Service Requester PoP Point of Presence QA Quality Assurance RAP Remote API Proxy RD Reference Document SMTP Simple Mail Transport Protocol SQI Service Quality Indicator SSG Secure Services Gateways (Juniper Encryption box) SW Software TAXUD Taxation and Customs Union TCP Transmission Control Protocol UPS Uninterruptible Power Supply WAN Wide Area Network 2.2. DEFINITIONS OF TERMS FOR THE PURPOSE OF THE CCN/CSI SLA Table 4 Definitions TERM DESCRIPTION Reporting period The elapsed time covered is one month. Working day The working days are the working days of the Service Provider Service Desk. These are 7 days a week including public holidays. Working hour The working hours are the working hours of the Service Provider SD. These are 24/24 during the working days. Duty Period The Service Provider's Duty Period is the hours of coverage of the Service Desk function. The duty is ensured by Service Provider SD from 24/24, 7 days a week including public holidays. Depending of the CI's Service Window, there is an immediate action (24/7) or the intervention is scheduled for the next day. Letter, fax, e-mails and electronic requests (through the ITSM Portal) are accepted at any moment. Incoming requests are registered as Service Calls in the Service Provider Service Desk management system. 3. INTRODUCTION This document consists of a Common Communication Network / Common System Interface Service Level Agreement (CCN/CSI SLA) between the European Commission (Service Provider) and the Kingdom of Norway (Service Requester), collectively referred as the Parties to the SLA. In particular the Service Provider includes the organisational units of DG TAXUD, as listed below:  DG TAXUD B2 unit coordinating all CCN/CSI activities;  ITSM3 Operations providing operational services;  CCN2DEV providing CCN software (evolutionary and corrective maintenance services);  Trans-European Backbone network provider (CCN/WAN, currently OBS). Based on the nature of the requested service, one of the Service Providers will fulfil the task. The Service Requester is the national administration (NA) of the Kingdom of Norway. The concerned organisational units within the NA are:  the National CCN Support Centre in charge of the support and management of the DG TAXUD CCN Infrastructure equipment located at NA premises as well as the national infrastructure supporting the applications running over the CCN/CSI infrastructure;  the National Application Support Centre in charge of the national support of the EC applications running in the National Domain and using the CCN/CSI infrastructure services;  the National Application Development Teams in charge of the development of applications using the CCN/CSI infrastructure including their sub-contractors. 3.1. SCOPE OF THE CCN/CSI SLA Article 5 of the Agreement specifies that A service level agreement ensuring the technical quality and quantity of the services for the functioning of the communication and information exchange systems shall be concluded. This CCN/CSI SLA sets out the relationship between and the Commission (Service Provider) and the Kingdom of Norway (Service Requester), concerning the operational phase of the Common Communication Network / Common System Interface system (CCN/CSI system). It defines the required level of the service provided to the Service Requester. It also provides for a mutual understanding of service level expectations and the responsibilities of the involved Parties to the SLA. This document describes the services and service levels provided currently by the Service Provider. All targets referred to in the CCN/CSI SLA will be applicable under normal working conditions only. In case of events of force majeure, no Party shall be liable for any failure to perform its obligations where such failure is as a result of natural disaster (including fire, flood, earthquake, storm, hurricane or other natural disaster), war, invasion, act of foreign enemies, hostilities (whether war is declared or not), civil war, rebellion, revolution, insurrection, military or usurped power or confiscation, terrorist activities, nationalisation, government sanction, blockage, embargo, labour dispute, strike, lockout or interruption or long-term failure of the commercial electricity grid. 3.2. CCN/CSI SERVICE DEFINITION AND CHARACTERISTICS The Common Communication Network / Common System Interface is a tool for exchange of tax information between the National Administrations in the field of Taxation and Anti-Fraud. The main characteristics of the CCN/CSI system infrastructure are listed hereafter: Table 5 Characteristics of the services provided by CCN/CSI TRANS-EUROPEAN CCN/CSI offers a global WAN access to Service Requesters through a number of Points of Presence (PoP) in every Member State, acceding countries and the Kingdom of Norway. The CCN/CSI network backbone offers the required capacity and resilience to provide the Service Requesters with a high availability rate. MULTI-PLATFORM Allows the interoperability between heterogeneous platforms (Windows, Linux, Solaris, AIX, HPUX, SVR4, IBM MVS, etc.) through a highly portable communication stack (CSI) installed on standard national Application Platforms. MULTI-PROTOCOL Supports various protocols and exchange paradigms:  CSI protocol supporting asynchronous and synchronous (request/response) communication paradigms (CCN/CSI channel);  HTTP/S protocol for interactive access to CCN Intranet services (CCN Intranet channel);  POP, IMAP, SMTP protocols for the exchange of e-mail between NA users but also between applications (CCN Mail III channel). SECURE Information exchanges over the CCN/CSI network are protected to ensure optimal confidentiality and data integrity. Security services include:  Site-to-site IPSec256-bits encryption and protection against unwanted accesses enforced by Firewall/encryption devices deployed at every CCN/CSI site;  Access control mechanisms (authentication, authorisation, accounting) at site level enforced at CCN Gateway and supported by local administration tools (ADM3G);  Session-level security enforced by message-level encryption (CSI secure), SSL v.3 mutual authentication and encryption (HTTPS), POP-S and IMAP-S (secure e-mail transport). MANAGED The CCN/CSI infrastructure also provides Service Requesters with managed services including:  Central Monitoring;  Event logging;  Production of statistics on CSI and CCN Mail III message exchanges (size, number of messages, matrix) and statistics on CCN gateways and CCN Mail III;  User management (ADM3G) and directory services;  CSI stacks validation;  Portal services:  CCN Portal: on-line access to statistics, on-line remote API proxies (RAP) management;  ITSM Portal: on-line Newsletter, on-line documentation and CSI stack packages, CCN Frequently Asked Questions (FAQ);  ACT (Application Configuration Tool);  Services calls tracking and on-line support. 3.3. AGREEMENT PERIOD The CCN/CSI SLA is binding on the Parties from the day following its approval by the Joint Committee established by Article 41 of the Agreement (the Joint Committee). 4. RESPONSIBILITIES 4.1. OBLIGATIONS OF THE SERVICE PROVIDER (OSP) The Service Provider shall: Table 6 Obligations of the Service Provider (OSP) [OSP1] Operate the CCN/CSI network infrastructure in order to achieve the Service Levels described in section 8. [OSP2] Select the various CCN/CSI Infrastructure and Software components. [OSP3] Provide Hardware and Software maintenance for the DG TAXUD CCN infrastructure equipment (e.g. CCN Gateways) installed at the Service Requesters premises as well as the central CCN Mail III servers. [OSP4] Provide monitoring of the DG TAXUD CCN Infrastructure equipment installed at the Service Requesters premises. [OSP5] Manage the CCN/CSI audit files. [OSP6] Manage the CCN/CSI addressing plan. [OSP7] Respect the rules and recommendations put forward in the Security documents:  CCN/CSI General Security Policy RD3;  CCN/CSI Baseline Security Checklist RD4. [OSP8] From time to time, the Service Requester needs to make sure that the network availability will not be reduced due to maintenance or other expected unavailability's. In that case, the Service Requester will notify the Service Provider at least 1 month in advance. If the Service Requester cannot respect this delay, DG TAXUD will arbitrate the situation. [OSP9] All software licenses running on the CCN gateways will be provided by DG TAXUD. [OSP10] Respect the CCN/CSI site backup policy (cfr. RD2). [OSP11] Audit the system as defined in RD2. [OSP12] Regularly proceed with the System Security Checkup as defined in RD2. 4.2. OBLIGATIONS OF THE SERVICE REQUESTER (OSR) The Service Requester shall: Table 7 Obligations of the Service Requester (OSR) Technical and Infrastructure level [OSR1] House the DG TAXUD CCN Infrastructure equipment provided by the DG TAXUD and provide appropriate:  Rack/Storage space;  electrical power supply;  HVAC. [OSR2] Make sure that the CCN/CSI components are electrically connected to the UPS. Specific adaptations to local standards (e.g. plug adapters) have to be provided by the Service Requester. Operational and Organisation level [OSR3] Assign personnel in charge of the roles listed in RD5. [OSR4] Ensure presence outside of normal working hours whenever deemed necessary and requested by the Service Provider. For some operations performed by the backbone carrier or by the Service Provider, the coordination and/or the presence of the LSA from the Service Consumer may be required. There will be at least one-month notice in order to plan these activities; full cooperation is necessary in order to respect the complex planning due to the number of sites. [OSR5] Never stop any of the DG TAXUD CCN Infrastructure equipment without formal authorisation from the Service Provider. [OSR6] Ask for the formal authorisation from the Service Provider before installing on the DG TAXUD CCN Infrastructure equipment additional hardware or software components that do not belong to the standard delivery package. [OSR7] Provide a clear description of the perceived/reported incidents, reported by the service requester. [OSR8] Collaborate actively with the Service Provider and/or his representatives when required for the delivery of services. Communication level [OSR9] Use exclusively the contact points at the Service Provider and inside their own organisation. [OSR10] Notify the Service Provider of any absence of the contact points during the opening hours of the Service Provider, or, at least, provide a backup able to replace the contact points. [OSR11] Notify the Service Provider of any modification of its own contact points, at least 5 working days before this modification becomes effective. [OSR12] Notify the Service Provider of any scheduled INFRASTRUCTURE maintenance potentially affecting the DG TAXUD CCN Infrastructure equipment hosted at the Service Consumer premises (at least one week in advance for all equipment). e.g.: planned power or network infrastructure outages, DC move, IP-address changes, ¦. [OSR13] Notify the Service Provider of any external problem such as power failure affecting the good running of the CCN Gateways and application platforms. [OSR14] Notify Service Provider, through a formal request, at least six months in advance for any moving of DG TAXUD CCN Infrastructure equipment. The Service Requester takes in charge the costs of the moving operations. Refer to RD6 for more details about the procedure. [OSR15] Notify the Service Provider of any outage of the secured links between the DG TAXUD CCN Infrastructure and the Service Requester (NA or peer DG). [OSR16] Notify the Service Provider of any outage of the Application Platforms. [OSR28] The service requester is requested to communicate any planned local DC/Computer room outage (incl. WAN) 1 (one) working week upfront. This in order for DG TAXUD to be able to put in place the necessary communication to any other involved stakeholders. Security and User Management level [OSR17] Manage the local user accounts on the CCN Gateway (cf. RD2). [OSR18] Grant physical access permission to the equipment and staff mandated by the Service Provider when required. [OSR19] Authorise the appropriate TCP ports in the Service Consumer network (National Domain) (cfr. RD2). [OSR20] Ensure that the Network Encryption Devices (currently Juniper SSG) at the Service Requester site is located in an access-controlled area. [OSR21] Restrict access to all devices of the DG TAXUD CCN Infrastructure to authorised personnel. The access shall be allowed only on request from the CSA. Unwanted access to these devices can jeopardise the security or at least cause network outages. [OSR22] Respect the rules and recommendations put forward in the Security documents:  CCN/CSI General Security Policy RD5;  CCN/CSI Baseline Security Checklist RD6. Application Management Development [OSR27] The Service Requester is sole responsible for the development, support and management of its applications. They must conform to the rules defined in RD8. 4.3. SERVICES PROVIDED BY THE SERVICE PROVIDER 4.3.1. IT Service Desk The Service Provider offers a consolidated IT Service Desk with Incident and Problem Management. The IT Service Desk extends the range of classical help desk services and offers a more global-focused approach, allowing business processes to be integrated into the CCN/CSI service management. Indeed, the IT Service Desk not only handles incidents, problems and questions, but also provides an interface for other activities such as change requests, maintenance contracts, software licences, service level management, configuration management, availability management, security management and IT service continuity management. The IT Service Desk also spontaneously notifies the Service Requester of any urgent information, thus acting as an information-dispatching centre for the Service Requester. A Notification is defined as a message issued by the Service Provider warning Service Requester of an event that may affect the CCN/CSI operations: gateway unavailability, system outage, malfunctions, infrastructure maintenance or software update. The IT Service Desk interface to Service Requester is achieved through the Service Provider contact point or through the ITSM Web portal, which provides on-line services to the Service Requester such as service call tracking; ACT and the CCN Web portal which provides CSI packages download area, access to statistics and monitoring information, etc. 4.3.1.1. Incident and problem management This service deals with incidents originating from Service Desk users (including system operations). An incident may be defined as a simple request for information or clarification, but may also be categorized as the reporting of non-compliant behaviour of a specific component. An incident is defined as an unexpected event that is not part of the standard operation of the infrastructure or a failure that degrades an operational CCN/CSI service. An incident is solved when the service is restored. The incident can be related to the following Configuration Items (CI):  the hardware under responsibility of the Service Provider: CCN gateways, security devices, Customer Premises Routers (CPR) and other network connectivity devices on the EuroDomain (DG TAXUD CCN Infrastructure) LAN;  the software running on the encryption devices;  the system software running on the gateways: Operating System, basic communication software such as TCP/IP, etc.;  the third-party software running on the gateways such as Tuxedo, MQSeries, Sun ONE Directory Server, PostgreSQL, Apache, etc.;  the CCN Mail III;  the CCN/CSI software running on the gateways;  the CSI software running on the Application Platforms;  SIAP (Secure Internet Access Point)  Unified Defence. A problem is identified either from a single incident which has an extremely adverse impact on the user service and for which the cause is unknown, or from multiple incidents exhibiting common symptoms. A problem is solved when the cause is identified and removed. When an incident occurs, the situation is investigated in order to restore the operational CCN/CSI services (if needed) and to find the root cause of the incident. The Service Provider helps to resolve incidents in the NA application software, at the level of the interface with CCN/CSI, as long as this has no impact on the other services to be provided by the Service Provider. The Service Provider assistance consists in providing information about the correct usage of CCN/CSI. It does not consist in participating in the debugging of NA application software. 4.3.2. Tools supporting the Service Management The monitoring of the CCN gateway infrastructure, applications and CCN queues is supported by the IBM ® Tivoli Monitoring (Tivoli Monitoring) and IBM Tivoli Composite Application Manager (ITCAM) product family. The CCN Tivoli Monitoring and Reporting service, based on IBM Tivoli Monitoring suite, provides the following functionalities:  monitor the applications queues located on the CCN Gateways (WebSphere MQ);  monitor the operating system status of the CCN Gateways;  CPU usage, Disk space, Memory usage, Network usage, Processes;  Out of Band HW monitoring;  monitor the running processes of the CCN components located on the CCN Gateways;  monitor the CCN Mail III infrastructure;  provide to the CCN Tivoli users a view on the previous monitored information;  generate pre-defined alerts on the previous monitored components;  provide reports based on collected historical data (CCN Tivoli Data Warehouse);  give information about the availability and performance of the CCN/CSI infrastructure over time, reporting important trends in a consistent and integrated manner. 4.3.3. ICT Infrastructure Management and Operations The Service Provider is called upon to install, operate, and maintain the CCN/CSI operational infrastructure so as to guarantee the agreed availability levels. The CCN/CSI operational infrastructure is composed of the EuroDomain relay devices (CCN Gateways), security devices, customer premises router and telecommunications. This service covers:  Availability Management;  Contingency Management;  Application Configuration Data management;  Security Management. And also includes:  the coordination of the moving of CCN/CSI equipment;  the coordination of deployment of new sites;  the capacity planning of the CCN infrastructure;  follow-up of the above-requested activity during the monthly progress meeting. This meeting is QA'ed and consists of all contracting parties contributing to the CCN/CSI service;  facilitation of freeze requests. These can be requested only by authorized users to a DG TAXUD dedicated official;  design, planning, deployment, operations, technical support & retirement of HW, OS and COTS;  Network Services;  HW& OS & COTS Services;  Backup & Restore;  Job Management Service;  Production & Maintenance of ICT Infrastructure Management Related Plans i.e. ICT Infrastructure Plan, Availability Plan, Capacity Plan, Continuity Plan;  Feasibility Studies linked to Infrastructure. 4.3.3.1. Availability Management The main service that the Service Provider has to provide is to ensure that the CCN/CSI system is up and running at the required availability level. The Service Provider ensures that all CCN/CSI sites are interconnected through a Wide Area Network (WAN) offering the necessary resilience and capacity to ensure the proper functioning of critical business applications using the CCN/CSI infrastructure and services. The availability management service covers the following items:  global access in all connected NAs;  the provision of the local loop (+ a backup line) between the WAN local access point (PoP) and the National Administration premises;  the Customer Premises Router (CPR) installation, configuration, and maintenance;  the Security Device (i.e. SSG encryption-firewall box) installation and maintenance;  communication gateways located on the DMZ, at every local site (i.e. CCN Gateways);  the central CCN Mail III system. The Service Provider also provides statistical information on the availability collected under operational circumstances and a monitoring service, both for pro-active problem tracking and statistical purposes. 4.3.3.2. Contingency Management The Service Provider is responsible for the CCN/CSI components located in the DG TAXUD CCN Infrastructure at each CCN/CSI site. The Contingency service aims at restoring the agreed service levels within an agreed timeframe in case of partial or complete dysfunction or destruction of the CCN/CSI system by providing the Service Requesters with help and items such as:  software backup of CCN gateways (at every site);  central CCN backup site;  redundant encryption devices;  switching capabilities between production and backup gateways;  spare units for hardware devices;  dual telecom access lines to the CCN backbone (at every site);  assistance in installation and configuration of CCN/CSI items in the DG TAXUD CCN Infrastructure;  recovery procedures. 4.3.3.3. Application Configuration Data Management This service concerns the management of configuration data, required by CCN/CSI applications, by the Service Provider. These configuration data are stored in the central CCN/CSI Directory. The central CCN/CSI Directory management is shared between the Service Provider and the National Administrations. Each National Administration is in charge of the management of its local CCN/CSI users. The rest is managed by the Service Provider. Examples of configurations subject to an Administration Service Request are:  definition of a local admin profile;  registration of an application service;  registration of an application queue;  registration of a message type;  validation of application configuration data;  registration of administration roles;  contact list management. 4.3.4. Security Management This service concerns the management of the security items, required by CCN/CSI environment, by the Service Provider. Security is managed as well on the level of the involved server equipment (OS), network equipment and on operational level. Information exchanges over the CCN/CSI network are protected to ensure optimal confidentiality and data integrity. Security services include:  site-to-site encryption and protection against unwanted accesses enforced by firewall/encryption devices;  access control mechanisms (authentication, authorisation, accounting) at site level enforced at CCN Gateway and supported by local administration tools (ADM3G);  session-level security enforced by message-level encryption (CSI secure), SSL mutual authentication and encryption (HTTPS & NJCSI), POP-S and IMAP-S (secure e-mail transport);  SIAP unified defence mechanism for secured internet access to CCN services. 4.3.5. Documentation management The Service Provider maintains the whole CCN/CSI technical documentation (i.e. technical document, user guides, frequently asked questions, newsletters, upcoming events, etc.) up-to-date, which acts as Documentation Centre. This includes the documentation related to the CCN/CSI infrastructure: Oracle-Tuxedo, IBM-MQ, CCN Gateways, CCN Mail III, CSI software, procedures, reports, history of communication with partners, etc. The Service Provider manages a list of documentation, related to the CCN/CSI that can be communicated to Service Requester. These documents are available on CIRCABC, and the ITSM Portal. The Service Provider automatically updates the list with the newly approved version of the documents. 4.3.6. Reporting and statistics The Service Provider provides the Service Requester with the following reporting facilities through the CCN and ITSM Web Portal:  on-line availability figures for CCN Gateways and CCN Mail III servers;  on-line newsletters;  statistics on CCN/CSI exchanges. The Service Provider also regularly holds IT Tech & Infra meeting, where the reporting and statistics are presented. 4.3.7. Training The Service Provider works out courses and performs training related to the technical aspects of the CCN/CSI system. The standard courses are organised in training packages divided into modules. As a general rule, training sessions are organised every year. The standard training packages are distributed twice a year via DG TAXUD and available online on the ITSM Portal. 5. SERVICE LEVEL MEASUREMENT 5.1. SERVICE LEVEL The Service Level is a measure of the quality of the services provided by the Service Provider. It is computed by a Service Quality Indicator or SQI. It is expected that the Service Requester complies with its obligations (see §4.2) to achieve the agreed Service Level. 5.2. APPLICABLE SERVICE QUALITY INDICATORS 5.2.1. Individual CCN/CSI Site Availability This SQI provides the lowest measured availability of an individual site during the Full Period, i.e. 24/7, for a given month. The CCN/CSI SLA limit is defined as follows: LIMIT >= 97,0 % availability 5.2.2. SQI on the Duty Period The Service Provider's Duty Period is the hours of coverage of the Service Desk function. The duty is ensured by the Service Provider SD 24/24, 7 days a week including public holidays. Depending of the CI's Service Window, there is an immediate action (24/7) or the intervention is scheduled for the next Service Window. Letter, fax, e-mails and electronic requests (through the ITSM Portal) are accepted at any moment. Incoming requests are registered as Service Calls in the Service Provider Service Desk management system. The SLA limit is defined as follows: LIMIT Service Desk shall not be unreachable during the duty period more than 2 times / month 5.2.3. SQI on the Notification Service The Service Provider provides notifications services to the Service Requester. There are two types of notifications, for Urgent Notifications and for Normal Notifications:  URGENT NOTIFICATIONS (when there isn't enough time to notify the CCN/CSI community at least 7 calendar days in advance): the notifications are disseminated to the appropriate audience at the latest, 2 hours after reception of an urgent notification request.  NORMAL NOTIFICATIONS (or planned interventions): the notifications are disseminated to the appropriate audience at least one week (7 calendar days) before the interventions and a reminder is sent at least 24 hours before the events. This indicator measures the respect of deadline for announcement (via mass mails) of scheduled unavailability. 5.2.4. SQI on the Contingency Management Cold Standby (Switch Procedure, Backup & Restore or CCN over Internet) The appropriate type of switch to be performed depends on a thorough analysis of the specific national administration setup and the problem at hand. The maximum delay to switch from any national administration Production Gateway to an appropriate CCN Backup Gateway solution is defined as follows: LIMIT Max 5 working hours following the agreement with the Service Requester to perform the switch 5.2.5. SQI on the Application Configuration Data management The maximum delay to implement an Application Configuration Request via the ACT (Application Configuration Tool) for a single site is defined as follows: LIMIT 5 working days 5.2.6. SQI on the Acknowledgment Delay The maximum delay between the time a request is received by the Service Desk and the time an acknowledgment (i.e. Service Call number) is sent to the service requester, is defined as follows: LIMIT 30 minutes Incidents are classified according to their priority levels. The priority of an incident is a number between 1 and 4: Table 8 Priorities of incidents 1 CRITICAL 2 HIGH 3 MEDIUM 4 LOW 5.2.7. SQI on the Resolution Delay The resolution delay is the elapsed time between the moment the incident is acknowledged by the Service Provider and the moment the Service Provider repairs the root cause of the incident or implements a workaround. According to the priority, the resolution delay is defined as follows: Table 9 Resolution Delays PRIORITY RESOLUTION DELAY CRITICAL 5 Working Hours HIGH 13 Working Hours MEDIUM 39 Working Hours LOW 65 Working Hours Table 10 Limit of Resolution Delays for Incidents PRIORITY LIMIT CRITICAL >= 95,00 % of CRITICAL incidents must be solved within the agreed resolution delay (5 Working Hours). HIGH >= 95,00 % of HIGH incidents must be solved within the agreed resolution delay (13 Working Hours). MEDIUM >= 95,00 % of MEDIUM incidents must be solved within the agreed resolution delay (39 Working Hours). 6. APPROVAL OF THE SLA The Service Level Agreement has to be approved by the Joint Committee in order to be applicable. 7. CHANGES TO THE SLA The CCN/CSI SLA will be reviewed following a written request from the Commission or the Kingdom of Norway to the Joint Committee. Until the Joint Committee decides on the proposed changes, the provisions of the CCN/CSI SLA in force are applicable. The Joint Committee acts as the decision making body for the current CCN/CSI SLA. 8. CONTACT POINT For all operational services, the ITSM3 Operations acts as single point of contact. Its coordinates are provided below: ITSM3 Operations - IBM Toll free: + 800 777 4477 Caller paid: + 40 214 058 422 support@itsmtaxud.europa.eu http://portal.ccntc.ccncsi.int:8080/portal (CCN Web Portal - for CCN Registered users) https://itsmtaxud.europa.eu/smt/ess.do (ITSM Web Portal - for Service Calls) DRAFT DECISION No 4/2019 OF THE JOINT COMMITTEE ESTABLISHED BY THE AGREEMENT BETWEEN THE EUROPEAN UNION AND THE KINGDOM OF NORWAY ON ADMINISTRATIVE COOPERATION, COMBATING FRAUD AND RECOVERY OF CLAIMS IN THE FIELD OF VALUE ADDED TAX of ¦ on the amount and modalities of the financial contribution to be made by Norway to the general budget of the Union in respect of the cost generated by its participation in the European Information Systems THE JOINT COMMITTEE, Having regard to the Agreement between the European Union and the Kingdom of Norway on administrative cooperation, combating fraud and recovery of claims in the field of the value added tax (1) (the Agreement), and in particular Article 41(1) thereof, Whereas: (1) Regulation (EU) No 1286/2013 of the European Parliament and the Council (2) lays down the rules for the development, operation and maintenance of the European Information Systems, which are set out in point A of the Annex to that Regulation. (2) The Common Communication Network / Common System Interface (CCN/CSI) and the electronic forms to be adopted pursuant to point (d) of Article 41(2) of the Agreement are Union components of the European Information Systems. (3) Pursuant to Article 9(3) of Regulation (EU) No 1286/2013, the use of the Union components of the European Information Systems by non-participating countries is subject to agreements with those countries to be concluded in accordance with Article 218 of the Treaty on the Functioning of the European Union. (4) It is necessary to adopt practical arrangements for the implementation of point (f) of Article 41(2) of the Agreement, HAS ADOPTED THIS DECISION: Article 1 Installation costs The initial amount to be paid by the Kingdom of Norway for the establishment of virtual private network (VPN) access is 20 000 EUR. The amount shall be paid within 60 days following adoption of this Decision. Article 2 Yearly financial contribution The yearly financial contribution that the Kingdom of Norway shall pay to the general budget of the Union shall be 20 000 EUR. The amount shall be paid each year by 1 September. The contribution shall cover expenditure related to the development, maintenance and upgrade of IT solutions (CCN/CSI, e-forms, etc.). Article 3 Method of payment The contributions under Articles 1 and 2 shall be paid in euros into the euro-denominated bank account of the Commission indicated in the debit note. Article 4 This Decision shall enter into force on the date of its adoption. Done at ¦, ¦ For the Joint Committee The Chair (1) OJ L 195, 1.8.2018, p. 3. (2) Regulation (EU) No 1286/2013 of the European Parliament and of the Council of 11 December 2013 establishing an action programme to improve the operation of taxation systems in the European Union for the period 2014-2020 (Fiscalis 2020) and repealing Decision No 1482/2007/EC (OJ L 347, 20.12.2013, p. 25).